Case 1:19-cv-00030-.]I\/|S-RT Document 1 Filed 01/18/19 Page 1 of 7 Page|D #: 1

CHARLES H. BROWER, #1980~0
900 Fort Street, Suite 1210
Hono]ulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E-Mail: honolululaWSOS mail.corn

MICHAEL P. HEALY, #4777~0

1188 Bishop Street, Suite 3304
Honolulu, HI 96813

Telephone: (808) 525-8584
Facsimile: (808) 376-8695

E~mail: honolululawyer@outlook.com

Attorneys for Plaintiff
Perla C. Barbarona

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

 

 

PERLA C. BARBARONA, ) CIVIL NO.
)
Plaintiff, ) COMPLAINT; JURY
) DEMAND; SUMMONS
vs. )
)
I-IMSHOST CORPORATION, )
)
Defendant. )
)
M

COl\/IES NOW, Plaintiff PERLA C. BARBARONA, by and through her
attorneys Charles H. BroWer and Miohael P. Healy, and for causes of action against

Defendant, alleges and avers as fo1lows:

 

Case 1:19-cv-OOOSO-.]I\/|S-RT Document 1 Filed 01/18/19 Page 2 of 7 Page|D #: 2

NATURE OF CASE

1. Plaintiff PERLA C. BARBARONA (hereinafter “BARBARONA”) is and
Was at all times mentioned herein a resident of Honolulu, HaWaii, and citizen of the
State of HaWaii.

2. Defendant Hl\/[SHOST CORPORATION (hereinafter “H1\/lS”) is a foreign
corporation With a principal place of business in the City and County of Honolulu,
State of HaWaii.

3. Plaintiff Was hired by Defendant Hl\/IS on June 16, 2008.

4. Plaintiff Was terminated from employment With Defendant I-]MS on
September 19, 2014, due to her disability, Which disability Was an injury suffered to
both her left and right hand While at her place of employment Plaintiff’ s injury Was
diagnosed as Bilateral Trigger Finger for Which Plaintiff underwent surgery

5. Plaintiff filed a Charge of Discrimination With the HaWaii Civil Rights
Commission Which Was dual filed With the Equal Employment Opportunity as case
No. 37B-2015~00024.

6. On October 23, 2018, the EEOC issued a Notice of Dismissal and Right To
Sue letter, Which Was received by Plaintiff on or after October 24, 2018. Therefore,
Plaintiff has exhausted her administrative remedies

7. The Charge of Discrimination alleged discrimination due to disability and

national origin/ancestry

 

Case 1:19-cv-OOOSO-.]I\/|S-RT Document 1 Filed 01/18/19 Page 3 of 7 Page|D #: 3

IURISDICTION

8. The jurisdiction of this Court is pursuant to The Americans With Disability
Act of 1990 and Title VII of the Civil Rights Act of 1964, as amended

9. The administrative prerequisites for filing this cause of action have been
fulfilled A Dismissal and Notice of Rights Was issued by the Equal Employment
Opportunity Commission (“EEOC”) on October 23, 2018.

STATEMENT OF FACTS

10. Plaintiff Was hired by Defendant Hl\/IS on .lune 16, 2008.

11. Plaintiff Was terminated from employment With Defendant Hi\/IS on
September 19, 2014, due to her disability, Which disability Was an injury suffered to
both her left and right hand While at her place of employment Plaintiff’s injury Was
diagnosed as Bilateral Trigger Finger for Which Plaintiff underwent surgery.

12. As a result of Plaintiff”s injury to both of her hands, Plaintiff became
disabled and could no longer lift heavy objects

13. On September 9, 2014, Plaintiff Was denied a reasonable accommodation
for her disability Plaintiff met With Charlene lnouye of Human Resources and vvas
shown a list of vacancies to chose from. Plaintiff chose several positions, but in each
case, Plaintiff Was told by l\/is. lnouye that the position Was not available to her
because it required the use of both of her hands. Ms. lnouye then told Plaintiff that

the company could no longer accommodate her due to business considerations

 

Case 1:19-cv-OOOSO-.]I\/|S-RT Document 1 Filed 01/18/19 Page 4 of 7 Page|D #: 4

14. Plaintiff’s co-Workers Who Were not of Plaintiff’ s ancestry and national
origin, received more favorable treatment

15. Plaintiff Was and is fully qualified for her position With Defendant Hl\/IS,
if given reasonable accommodation

16. If not for Plaintiff’ s disability and national origin/ancestry, Plaintiffwould
not have been denied a reasonable accommodation and been terminated from
employment With Defendant HMS.

STATEMENT OF CLAIMS
COUNT l - DISABILITY DISCRIMINATION

17. Plaintiff repeats and re-alleges all prior allegations as if fully set forth
herein.

18. The Americans With Disabilities Act of 1990 prohibits discrimination due
to a disability, and to provide a reasonable accommodation to a person With a
disability.

19. The aforesaid acts and/ or conduct of Defendants constitute discrimination
as they Were acts and/or failure to act by Defendants and its employees in direct
Violation of the Americans With Disabilities Act of 1990.

20. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by Way of loss of earnings and earning capacity, loss of fringe and

pension benefits, and other benefits due her.

 

Case 1:19-cv-OOOSO-.]I\/|S-RT Document 1 Filed 01/18/19 Page 5 of 7 Page|D #: 5

21 . As a further direct and proximate result of said unlawful conduct, Plaintiff
has suffered the indignity of harassment the invasion of her right to be free from
unlawful employment practices, and great humiliation, which is manifest in emotional
distress

22. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about her future and her ability to support herself, harm to her employability and
earning capacity as well as loss of a career advancement opportunity, painful
embarrassment among her friends and co-worl<ers, disruption of her personal life, and
loss of enjoyment ofthe ordinary pleasures of everyday life for which she is entitled
to an award of general damages

COUNT l - NATIONAL ORIGIN DISCRIMINATION

23. Plaintiff repeats and re~alleges all prior allegations as if fully set forth
herein.

24. Title VII of the Civil Rights Act of 1964, as amended, prohibits
discrimination and termination due to national origin and based on retaliation for
complaining of the discrimination

25. The aforesaid acts and/ or conduct of Defendant constitutes discrimination
as they were acts and/or faiiure to act by Defendant and its employees in direct

violation ofTitle of the Civil Rights Act of 1964, as amended.

 

Case 1:19-cv-OOOSO-.]I\/|S-RT Document 1 Filed 01/18/19 Page 6 of 7 Page|D #: 6

26. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due her.

27. As a further direct and proximate result of said unlawful conduct, Plaintiff
has suffered the indignity of harassment the invasion of her right to be free from
unlawful employment practices, and great humiliation, which is manifest in emotional
distress

28. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about her future and her ability to support herself, harm to her employability and
earning capacity as well as loss of a career advancement opportunity, painful
embarrassment among her friends and co~workers, disruption of her personal life, and
loss of enjoyment of the ordinaly pleasures of everyday life for Which she is entitled
to an award of general damages

29. The actions of Defendant and its employees as described above are
oppressive, outrageous, and otherwise characterized by aggravating circumstances
sufficient to justify the imposition of punitive damages

WHEREFORE, upon a hearing hereof Plaintiff prays that judgment be
entered on all Counts:

A. F or reinstatement to employment with Defendant HNIS with full

benefits; and

 

Case 1:19-cv-OOOSO-.]I\/|S-RT Document 1 Filed 01/18/19 Page 7 of 7 Page|D #: 7

B. For all damages to which Plaintiff is entitled, including general
damages and other damages to be proven at trial; and

C. For special damages, including back pay, front pay and other
expenses; and 7

D. For punitive damages; and
F or attorney’s fees, costs, and interest, including prejudgment
interest; and

F. For such other and hirther relief as is appropriate

DATED: Honolulu, Hawaii, January 18, 2019.

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Perla C. Barbarona

 

